Citation Nr: 1404277	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  06-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986 and from February 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Board remanded the appeal for additional evidentiary development.  The Board notes that the issues of entitlement to service connection for a bilateral knee disability, left ear hearing loss, and left shoulder impingement syndrome were also originally developed for appellate review and were addressed in the August 2012 Board remand; however, service connection for these disorders was ultimately granted by the RO in a March 2013 rating decision.  As a result, the claims for entitlement to service connection for a bilateral knee disability, left ear hearing loss, and left shoulder impingement syndrome, have been resolved and are not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Veteran's representative recently raised the issues of entitlement to service connection for gastroesophageal reflux disease and for posttraumatic stress disorder (PTSD).  Although service connection for PTSD was previously denied in 2008, these recent claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2013).  The requested opinion was received in August 2013.  In November 2013, the Board sent the Veteran a copy of the opinion for his review and response.  See 38 C.F.R. § 20.903 (2013).  In January 2014, the Veteran submitted a "Medical Opinion Response Form" wherein he stated that he was submitting the enclosed argument and evidence and did not waive RO consideration of the evidence.  He requested that his case be remanded to the RO for consideration of this new evidence in the first instance.  As the Veteran has submitted additional evidence and argument and specifically indicated he was not waiving initial RO consideration, a remand is required.  38 C.F.R. §§ 20.903, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

After conducting any additional indicated development, the AMC/RO must readjudicate the issue of entitlement to service connection for a bilateral hip disability, with consideration of the additional argument/evidence received in January 2014.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and provided an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

